DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is in response to the Remarks of 01/05/2022. As directed by the amendment: claims 2-4, 7, 12, 15 and 16 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-20 are currently pending in this application, claims 16-20 remain withdrawn.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yohpe  (Patent No.: US 3,679,332).
Regarding claims 1 and 2, Yohpe discloses a pump fluid end (pump assembly 10, see column 2 lines 42-55) comprising: 
a discharge valve assembly (defined by an outlet valve assembly OA83, including member 83 which is provided with a stop member 88 and movably positioned with its stem 84 in the channel of a valve guide 85 of the valve seat insert 81, as discussed in column 3 lines 48-55) comprising a discharge valve seat (valve seat insert 81, as shown in annotated Figure 3) and a discharge valve body (defined by the valve member 83, see column 3 lines 48-55); 
a suction valve assembly (defined by an inlet valve assembly VA 67 and/or VA43 being arranged in the inlet valve chamber 71 and/or 72, as presented in column 2 lines 65-75 and column 3 lines 13-15 & 27-30 and annotated Figure 3) comprising a suction valve seat (valve seat member 39, as discussed in column 3 lines 13-20 and/or valve seat member 59, see column 3 lines 30-40) and a suction valve body (defined by a valve member 43, as detailed in column 3 lines 42-51 and/or valve member 63, as presented in column 3 lines 35-45 and annotated Figure 3); and 
a reciprocating element (piston 92, as detailed in column 3 lines 55-65); 
wherein the discharge valve seat (81) has an inside diameter (the inner diameter ID81, as shown in annotated Figure 3) across a radially innermost surface thereof, 
wherein the suction valve body (that is defined by the valve member 63 which is movably mounted in a guide and locating member 65, as discussed in column 3 lines 35-40) has an outside diameter (having an outside diameter OD63, as best seen in annotated Figure 3) across a radially outermost surface thereof, 
wherein the suction valve seat (suction valve seat 59, as presented in column 3 lines 32-37) has an outside diameter (inherently having an outside diameter OD59, as seen in annotated Figure 3) across a radially outermost surface thereof. 
Particularly, Yohpe performs a reciprocating high-pressure pump assembly, wherein, as stated in Abstract, a piston 92 reciprocably mounted in a cylindrical chamber of the housing, and an outlet port and valve assembly mounted at the upper part of the housing. A pair of inlet port and valve assemblies are additionally mounted in the housing, one substantially coaxially with the piston, and the other substantially coaxially with the outlet valve, and in a lower portion of the housing. This structure, because it utilizes two inlet valve assemblies, permits inlet valves and housings to be utilized of considerably reduced dimensions, thereby greatly increasing the trouble-free operating time of the pump without reducing pumping capacity, and additionally permitting a plurality of pump assemblies to be mounted side by side in closer relationship than is possible with prior art pumps. 
Referring to FIG. 3, Yohpe discloses: the fluid is supplied to the cylinder assembly 15 through both manifold 19 and manifold 26. The manifold 19 is connected to a cap member 35 by capscrews 36. The manifold is provided with a drainage plug 37. The cap member 35 is connected to a cylinder block 38 by means of bolts 33. The cylinder block 38 comprises a housing defining four interconnecting chambers, an outlet valve chamber 70, a pair of inlet valve chambers 71 and 72, and a cylinder chamber 76. The inlet valve chamber 71 is substantially coaxially arranged with respect to the cylinder chamber 76, and the inlet valve chamber 72 is substantially coaxially arranged with respect to the outlet valve chamber 70, the inlet valve chamber 72 and outlet valve chamber 70 being substantially perpendicular to the inlet valve chamber 71 and cylinder chamber 76 (see column 2 lines 47-61). Further, in column 2 lines 65-75, Yohpe specifies: The inlet valve chamber 71 is substantially coaxially arranged with respect to the cylinder chamber 76, and the inlet valve chamber 72 is substantially coaxially arranged with respect to the outlet valve chamber 70, the inlet valve chamber 72 and outlet valve chamber 70 being substantially perpendicular to the inlet valve chamber 71 and cylinder chamber 76.
As such, one skilled in the art would surely recognize that the discharge valve assembly, defined by the outlet valve assembly OA83, and the suction valve assembly or inlet valve assembly VA63 are surely coaxially aligned along a central axis thereof, as instantly claimed.
Specifically, Yohpe’s system utilizes relationships existing between the inner and outer diameters of the valve seats and valve bodies. Essentially, Yohpe’s pump is designed such that the discharge valve assembly and suction valve assembly can be easily replaced.
Further, in column 4 lines 20-30, Yohpe more clearly describes  that “The use of smaller ports and smaller inlet valve chamber bores in the present invention reduces hydraulic loading in the cylinder block and on the inlet valve ports, and permits a smaller diameter and lighter bolting for the flanges 35 and 55 which clamp the inlet valve ports to the cylinder block.” 
Yohpe then goes on to describe how: As an illustration of the degree in reduction of inlet valve chamber diameter which has been made possible by the present use of dual inlet valves, one inlet valve coaxial with the cylinder, pumps have been built and placed in service having inlet valve chambers of 31/8 inch diameter. It was determined that for the same inlet pressure loss from entrance to inlet valve seat to the clear area of the inlet chamber, a prior art pump would require an inlet valve chamber of approximately 53/8 inches in diameter (see column 4 lines 64-75).


    PNG
    media_image1.png
    911
    837
    media_image1.png
    Greyscale

However, most important aspect in Yohpe is his specific arrangement and/or structure of the discharge and suction valve assemblies and/or valve seats, that are certainly built such that a minimum of the inside diameter ID81 of the discharge valve seat 81 along a length of the discharge valve seat 81 along the central axis XX is greater than a maximum of the outside diameter of the suction valve body along a length of the suction valve body along the central axis XX, otherwise, the system cannot normally operate.
Consequently, with reference to annotated Figure 3, the Examiner must assert that  Yohpe’s pump is certainly configured such that a minimum of the inside diameter ID81 of the discharge valve seat 81 along a length of the discharge valve seat along the central axis XX is greater than: (a) a maximum of the outside diameter of the suction valve body along a length of the suction valve body along the central axis, (b) a maximum of the outside diameter of the suction valve seat along a length of the suction valve seat along the central axis, (c) a maximum of an outside diameter of the reciprocating element along a length of the reciprocating element along the central axis; or (d) a combination thereof, as instantly claimed.
Thus, Yohpe appears to disclose all aspects of Applicant's claimed invention.
Regarding claims 5 and 8, Yohpe substantially discloses the pump fluid end, as claimed and detailed above. Additionally, in Abstract, Yohpe expressly states that: A pair of inlet port and valve assemblies are additionally mounted in the housing, one substantially coaxially with the piston, and the other substantially coaxially with the outlet valve, and in a lower portion of the housing.
Further, in column 3 lines 1-15, Yohpe especially describes: A common central chamber 69 formed in the housing of the cylinder block 38 is connected to the outlet valve chamber by an outlet port 75, to the inlet valve chamber 71 by an inlet port 73, to the inlet valve chamber 72 by an inlet port 74, and to the cylinder chamber 76 by a cylinder chamber port 89. In the preferred embodiment, the diameters of the cylinder chamber port 89, the inlet ports 73 and 74, and the outlet port 75 are substantially the same, thereby insuring uniform stress forces at the ports, and additionally permitting the piston 93 to be removed through the inlet port 73 when the inlet valve is disassembled, as, for example, when the various pump parts must be cleaned or sterilized frequently after operation. 

    PNG
    media_image2.png
    645
    733
    media_image2.png
    Greyscale

More specifically, in column 3 lines 45-50, Yohpe also notes: Discharge manifold 30 (FIG. 2) is defined by a wall member 77 forming a part of the block 38 and a cover member 78. The cover member 78 is connected to the wall member 77 by studs 79 and nuts 80 and sealed to the block 38 by a seal 50.
[AltContent: textbox (Access port or cover assembly 78 on a side of the discharge valve 83 assembly opposite the suction valve assembly 63)]
    PNG
    media_image3.png
    630
    606
    media_image3.png
    Greyscale

In fact, as depicted in annotated Figures 2&3, Yohpe surely exhibits as how an access port, which is defined by cover member 78, being disposed on a side of the discharge valve assembly opposite the suction valve assembly whereby the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof can be removed from the pump fluid end via passage through the discharge valve seat and the access port, as instantly claimed. 
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “whereby the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof are removable from the pump fluid end via passage through the discharge valve seat and the access port”, as stated in claim 5, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 6, Yohpe substantially discloses the pump fluid end, as claimed and detailed above. Additionally, as best seen in annotated Figure 3 above, Yohpe evidently illustrates that the pump fluid end 15 is being a cross-bore pump fluid end, as instantly claimed.
Regarding claim 7, Yohpe substantially discloses the pump fluid end, as claimed and detailed above. Additionally, with reference to annotated Figure 3, Yohpe evidently demonstrates as how the minimum of the inside diameter ID81 of the discharge valve seat 81 along a length of the discharge valve seat along the central axis XX is greater than the maximum outside diameter of the suction valve body 63.
As such, the Examiner must assert that  Yohpe’s pump is certainly configured such that:  (a), wherein the minimum inside diameter ID81 of the discharge valve seat 81 is greater than the maximum outside diameter OD63 of the suction valve body, or(b), wherein the minimum inside diameter of the discharge 3Atty. Docket No. 2019IPM103043U1US 00200 valve seat is greater than the maximum outside diameter of the suction valve seat; or both (a), wherein the minimum inside diameter of the discharge valve seat is greater than the maximum outside diameter of the suction valve body, and (b), wherein the minimum inside diameter of the discharge valve seat is greater than the maximum outside diameter of the suction valve seat, as instantly claimed.
Regarding claim 11, Yohpe discloses a pump (reciprocating high-pressure pump assembly 10, as discussed in column 2 lines 40-55 and seen in annotated Figure 3) comprising: the pump fluid end (as detailed in claim 1). Additionally, in column 6 lines 1-7, Yohpe explicitly teaches that the piston 12 arranged in said cylinder chamber for reciprocal movement therein and having its outer end adapted to be operatively connected to a power source. Moreover, in column 3 lines 57-63, Yohpe states that “The outer end of the piston 92 is adapted to be connected to a power actuating means.” Accordingly, one skilled in the art would surely recognize that the power end is being operable to reciprocate the reciprocating element within a reciprocating element bore of the pump fluid end, as instantly claimed.

6.	Claim(s) 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Marshall (Patent No.: US 3,403,845).
Regarding claims 1-3,  Marshall discloses a pump fluid end comprising: 
a discharge valve assembly (discharge valve assembly DVA40, as illustrated in annotated Figure 7, having a valve stem 41 and a valve head 40, which moves to and from seated position, as noted in column 3 lines 20-27) comprising a discharge valve seat (valve seat DVS57, as shown in annotated Figure 7) and a discharge valve body (defined by the valve head 40, see column 3 lines 20-27); 
a suction valve assembly (defined by an intake valve 67, as presented in column 3 lines 52-58 and annotated Figure 7) comprising a suction valve seat (valve seat 71, see column 3 lines 52-58) and a suction valve body (defined by a valve head 69, as detailed in column 3 lines 52-58 and depicted in annotated Figure 7); and 
a reciprocating element (piston 12 that is slidably mounted in the bore 30, as detailed in column 3 lines 30-45), 
wherein the discharge valve seat (DVS57) has an inside diameter (the inner diameter ID57, as shown in annotated Figure 7) across a radially innermost surface thereof, 
wherein the suction valve body (that is defined by the valve head 69) has an outside diameter (having an outside diameter OD69, as best seen in annotated Figure 7) across a radially outermost surface thereof, 
wherein the suction valve seat (valve seat 71, as presented in column 3 lines 52-56) has an outside diameter (inherently having an outside diameter OD71, as seen in annotated Figure 7) across a radially outermost surface thereof, 
wherein a minimum of the inside diameter of the discharge valve seat (as best seen immediately below the inside diameter of the discharge valve is surely being greater than the outside diameter OD69 of the suction valve body and/or outside diameter OD71 of the valve seat and/or maximum of an outside diameter of the reciprocating element 12 and/or combination thereof) along a length of the discharge valve seat along the central axis is greater than: 
(a) a maximum of the outside diameter of the suction valve body (defined by the valve head 69, as detailed in column 3 lines 52-58 and depicted in annotated Figure 7) along a length of the suction valve body along the central axis (axis XX, as illustrated in annotated Figure 7), (b) a maximum of the outside diameter of the suction valve seat (valve seat 71, as noted in column 3 lines 52-58) along a length of the suction valve seat along the central axis (XX), (c) a maximum of an outside diameter of the reciprocating element (piston 12, which is mounted in the bore 30, as detailed in column 3 lines 30-45 ) along a length of the reciprocating element along the central axis; or (d) a combination thereof.  
Particularly, Marshall demonstrates a gaseous fluid compressing system which is including a reciprocating compressor and a receiver or tank connected with the discharge of the compressor for receiving the compressed gaseous fluid.

    PNG
    media_image4.png
    529
    902
    media_image4.png
    Greyscale

Notably, in column 2 lines 63-72, Marshall discloses: The discharge end of the cylinder wall 31 is beveled outwardly from the bore to provide a valve seat 39 on which a valve head 40 seats in closing the discharge end of the cylinder bore. The valve head 40 has a stem 41 reciprocally mounted in a bore 42 of a tubular guide or sleeve 43 supported in the cylinder head 35 by means of a plurality of circumferentially spaced webs 44 that are secured to the guide sleeve 43 and to the peripheral wall of the cylinder head. 
 	 

    PNG
    media_image5.png
    627
    819
    media_image5.png
    Greyscale

In this disclosure, in column 3 lines 30-42,  Marshall further notes: The piston 12 is slidably mounted in the bore 30 and reciprocates therein whereby the upper end 56 of said piston moves at the compression end of its stroke to substantially the lower face 57 of the valve head 40, there being only slight clearance therebetween when the valve is in closed position and the piston at the upper end of its stroke. The length of the cylinder 29 and piston 12 is such that when the piston is reciprocated to the lower end of its stroke, the lower end 58 of the skirt thereof is above the intake ports 55. The piston 12 has a head 59 with the skirt 60 extending therefrom toward the intake end of the cylinder. 
Marshall, in column 3 lines 50-65, then goes on to describe that:  An intake valve 67 has a stem 68 reciprocable in the sleeve 66 with the head 69 of said valve provided with a peripheral portion 70 seating on a valve seat 71 at the discharge end of an intake bore 72 in the piston head. The bore 72 and the valve head 69 are as large as practical so as to offer substantially unrestricted movement of gaseous fluid from one side of the piston to the other. While the intake valve may operate from differential pressures acting thereon, it is preferred to have a very light spring biasing same to closed position. In the illustrated structure, the valve stem has an extension 73 with a head 74 spaced from the lower end of the sleeve 66.
Specifically, Marshall’s system utilizes relationships existing between the inner and outer diameters of the valve seats and valve bodies. 
With reference to annotated Figure 7, Marshall successfully exhibits as how the discharge valve assembly DVA40 and the suction valve assembly, which is defined the intake valve 67, being coaxially aligned along a central axis XX thereof, as instantly claimed. Most importantly, however, is the specific structure and/or arrangement of the discharge valve assembly, which is clearly designed such that the inside diameter of the valve seat is being greater than the outside diameter of the suction valve seat 71 and/or outside diameter OD69 of the head 69 designated as the suction valve body. 
As such, with reference to annotated Figure 7 again, one skilled in the art would surely recognize that the inside diameter of the discharge valve seat DVS, as disclosed by Marshall, is being greater than the outside diameter of the reciprocating element 12 while a minimum of the inside diameter of the discharge valve seat DVS57 being greater than an outside diameter OD69 of the suction valve body 69 and the suction valve seat 71 and/or the minimum inside diameter of the discharge valve seat is greater than the maximum outside diameter of the suction valve body 69 and/or a) the minimum inside diameter of the discharge valve seat DVS57 is greater than the maximum outside diameter OD69 of the suction valve body 69, and (b), wherein the minimum inside diameter of the discharge valve seat DVS57 is greater than the maximum outside diameter OD71 of the suction valve seat 71, as instantly claimed. 
Thus, Marshall appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 4, Marshall substantially discloses the pump fluid end, as claimed and detailed above. Additionally, Marshall, in column 4 lines 16-25, specifically teaches: In operating a compressing system constructed and assembled as described, a suitable source of power is connected to the crankshaft to rotate same, reciprocating the piston 12 in the cylinder 29. As the piston is moved toward the intake end of the cylinder with the discharge valve in closed position, there is a reduction of pressure in the cylinder bore 30 between the intake and discharge valves.
In fact, Marshall’s pump is designed such that the minimum inside diameter of the discharge valve seat DVS57 would be necessarily greater than the maximum outside diameter of the reciprocating element 12, as otherwise, the system cannot normally operate. Further, as best seen in annotated Figure 7, Marshall  evidently illustrates as how: the minimum inside diameter of the discharge valve seat DVS being greater than the maximum outside diameter OD69 of the suction valve body 69 and the minimum inside diameter of the discharge valve seat DVS57 is greater than the maximum outside diameter OD71 of the suction valve seat 71, and the minimum inside diameter of the discharge valve seat is greater than the maximum outside diameter of the reciprocating element 12, as instantly claimed. 

    PNG
    media_image5.png
    627
    819
    media_image5.png
    Greyscale


Regarding claim 9, Marshall substantially discloses the pump fluid end, as claimed and detailed above. Additionally, as best seen annotated Figure 7 above, Marshall evidently demonstrates that the pump fluid end is being a concentric bore pump fluid end, as instantly claimed. 
Regarding claim 10,  Marshall substantially discloses the pump fluid end, as claimed and detailed above. Additionally, in column 1 lines 40-57, Marshall specifically notes: The principal objects of the present invention are to provide a fluid compressor system including a reciprocating compressor that may be operated at various speeds and provide an output proportional to the respective speed; to provide a compressor system including a reciprocating compressor, a tank and flow passages wherein gaseous fluid compressed by the compressor has Substantially unrestricted movement from intake ports to the tank; to provide a compressor system wherein the operation provides substantially maximum fluid moving value of the piston stroke; to provide a fluid compressing system wherein the compressor is of a structure that permits easy accessibility to the valve elements; and to provide a compressor system that is economical to manufacture, easily maintained and that provides substantially positive displacement whereby the output varies with the speed of operation.
Furthermore, in column 3 lines 15, Marshall more specifically describes: A cylinder head cap 45 is removably secured on the cylinder head by suitable fastening devices such as screws 46 screwed into threaded bores 47 in the top flange 48 of the cylinder head. The cap has a neck 49 suitably connected to the flow passage member 4 leading to the tank or receiver 3.
Clearly, disclosing this combination of the cylinder head cap 45 and top flange 48, Marshall specifically teaches an access port which is disposed on a side of the discharge valve assembly opposite the suction valve assembly. 
Then, as best seen immediately below, Marshall surely exhibits as how an access port, which is defined by the cylinder head cap 45 and top flange 48, being disposed on a side of the discharge valve assembly opposite the suction valve assembly whereby the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof can be removed from the pump fluid end via passage through the discharge valve seat and the access port, as instantly claimed. 


    PNG
    media_image6.png
    348
    849
    media_image6.png
    Greyscale

With specific regard to functional limitations directed towards the intended use of the apparatus, namely “whereby the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof is removable from the pump fluid end via passage through the discharge valve seat and the access port”, as stated in claim 10, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yohpe in view of Wagner et al. (hereinafter “Wagner”) (Pub. No.: US 2018/0298894 A1).
Regarding claim 12, Yohpe substantially discloses the pump fluid end, as claimed and detailed above. Additionally, in column 5 lines 1-5, Yohpe expressly states that “pumps constructed according to this invention have been in experimental service for more than twenty times the average life of pumps of conventional construction with still no indication of failure.”
However, Yohpe does not explicitly disclose specifics of procedural steps.
Nonetheless, Wagner in the same field of endeavor teaches another pump fluid end and a method of removing the valve seats from the cylinder blocks (see Paragraph [0117]). In particular, Wagner successfully exhibits several exemplary embodiments, wherein, as stated in Paragraph [0118], each of the valve seats 78, 136, 154, 176, 186, and 202 may be interchanged with any other one of the valve seats 78, 136, 154, 176, 186, 202. 
Wagner, in Paragraph [0119], explicitly states: in several exemplary embodiments, each of the valve seat removal systems and methods described above, including for example the systems 149 and 218 and the methods 206 and 230, provides a very simple and safe method of removing a valve seat from a fluid end of a reciprocating pump assembly. By providing a simple and safe method, equipment and manpower requirements for the removal of the valve seat are reduced, thereby meeting increased efficiency requirements during maintenance cycles. Most importantly, however, is that each of the valve seats can be interchanged with any other one of the valve seats.
Consequently, in light of this advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of interchanging and removing a valve seat from a fluid end of a reciprocating pump assembly, as taught by Wagner, in the method of Yohpe, in order to provide a very simple and safe method of removing a valve seat from a fluid end of a reciprocating pump assembly, as motivated by Wagner in Paragraph [0119].
Thus modified, one skilled in the art would have been surely appraised to further provide removing the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof from the pump fluid end via an access port on a side of the discharge valve assembly opposite the suction valve assembly and/or inserting a replacement or repaired suction valve body, suction valve seat, reciprocating element, or a combination thereof into the pump fluid end via the access port by passing the replacement or repaired suction valve body, suction valve seat, reciprocating element, or the combination thereof through the discharge valve seat and the access port, as instantly claimed. 
Regarding claims 13 and 14, Yohpe and Wagner substantially disclose the method, as claimed and detailed above. 

    PNG
    media_image7.png
    554
    573
    media_image7.png
    Greyscale

Additionally, as best seen in annotated Figure 2, Yohpe evidently demonstrates as how the access port being disposed on a top of the pump 10 while another access port being located on a front of the pump 10, as instantly claimed.
Regarding claim 15, Yohpe and Wagner substantially disclose the method, as claimed and detailed above. 
Additionally, as depicted in annotated Figure 3, Yohpe evidently demonstrates that the pump fluid end is being a cross-bore pump fluid end, wherein the access port, which is defined by the cover assembly 78, being located on the top of the pump fluid end 10.

    PNG
    media_image8.png
    647
    815
    media_image8.png
    Greyscale

As such, according to the combination, one skilled in the art would surely recognize that the pump fluid end is being a cross-bore pump fluid end, and wherein the access port 78 being located on the top of the pump fluid end 10, or wherein the pump fluid end being a concentric bore pump fluid end, and wherein the access port is located on the front of the pump fluid end, as instantly claimed. 

Response to Arguments
11.	Claims 1-15 were previously indicated as allowable, however new references were found and the above rejection is a result.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746